Citation Nr: 9934027	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
March 1979 with an additional 1 year and 5 days of prior 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Houston Regional 
Office (RO) September 1997 rating decision which, inter alia, 
denied service connection for hypertension, claimed due to 
herbicide exposure, and a bilateral shoulder disability.  
These issues were previously before the Board in May 1998, at 
which time they were remanded to the RO for a hearing before 
a traveling member of the Board.

By Statement in Support of Claim received in August 1999, the 
veteran withdrew the substantive appeal of his claim for 
service connection for hypertension, claimed due to herbicide 
exposure.  The Board will proceed below in accordance with 
the veteran's express wishes.  38 C.F.R. § 20.204 (1998).  
Accordingly, the only issue on appeal is as stated on the 
title page of this decision.

In August 1999, the veteran submitted VA outpatient treatment 
records in support of his claim.  The RO did not issue a 
supplemental statement of the case; however, as the veteran 
waived initial consideration of this evidence by the RO, a 
remand to the RO in accordance with 38 C.F.R. § 20.1304 is 
not in order.

In addition, the Board notes that, by December 1997 rating 
decision, the RO denied service connection for a bilateral 
hip disability.  By VA Form 9, received in February 1998, the 
veteran took exception to the RO's denial of this claim.  It 
appears that the veteran has not yet been provided a 
Statement of the Case as to this issue nor has he been given 
an opportunity to respond thereto by substantive appeal.  
Appellate review of this claim is deferred pending completion 
of the procedural development requested below in the remand 
portion of this decision.  38 U.S.C.A. § 7105.


FINDING OF FACT

No competent medical evidence has been presented which 
establishes that the veteran currently has a bilateral 
shoulder disability, nor is there any link shown between any 
such disability and his active service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral shoulder 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before reaching the merits of the veteran's claim, the 
threshold question is whether the veteran has presented 
evidence that his claim of service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meritorious on its own or capable of 
substantiation.  Id. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998)

The veteran's DD-214 reflects that he was a pilot during 
service.  A review of his service medical records shows that 
he was seen with complaints of right shoulder pain in May 
1978.  At that time, he reported that he hurt his right arm 
while water skiing the previous day.  Physical examination of 
his right shoulder revealed that it had a limited motion and 
no bruises.  X-ray examination revealed normal right shoulder 
findings.  The impression was rule out bony abnormality.  In 
June 1978, he reported that he continued to experience slight 
right arm pain with movement.  He also reported that his 
right shoulder had improved rapidly.  Examination of his 
right shoulder was productive of slight tenderness with 
movement.  The assessment was a good range of right shoulder 
motion with no trauma.  The remainder of these records do not 
disclose that the veteran received any treatment for a 
bilateral shoulder disability or residuals of a bilateral 
shoulder disability.  His January 1979 service separation 
medical examination shows that a clinical evaluation of his 
upper extremities revealed normal findings.  In the 
accompanying Report of Medical History, the veteran indicated 
that he had not had any broken bones; bone, joint or other 
deformity; or a painful or trick shoulder.

Postservice private medical records, dated from February 1982 
to November 1997, do not show that the veteran received any 
treatment for a bilateral shoulder disability.

VA hospital and outpatient treatment records, dated from 
December 1995 to March 1999, do not show that the veteran 
received any treatment for a bilateral shoulder disability.  
Examinations of his upper extremities during this period 
revealed normal findings.

At his August 1999 hearing before the undersigned, the 
veteran testified that he was a helicopter pilot during 
service in Vietnam.  He also testified that he dislocated his 
left shoulder when he fell off a helicopter during preflight 
inspection in 1970 or 1971.  He reported that he manually 
placed his left shoulder back into place immediately 
following the injury.  He indicated that he did not seek 
medical treatment for this injury because he was afraid that 
it might jeopardize his flight status.  He reported that he 
injured either his left or right shoulder during the 
inspection of another helicopter at Fort Hood just prior to 
1974.  He also reported that he sustained another right 
shoulder injury while water skiing in May 1978.  He 
maintained that he sought medical treatment on that occasion 
as he feared he might have permanent injury.  He reported 
that the he did not seek further medical treatment for the 
injury because his flight surgeon advised him that total 
treatment would ground him for at least six months.  He 
stated that his shoulders continued to pop out about four to 
five times a month.

On the basis of the foregoing evidence, the Board finds that 
the veteran has not presented evidence of a well-grounded 
claim for service connection for a bilateral shoulder 
disability.  There is no competent medical evidence of record 
which establishes that he currently has a chronic bilateral 
shoulder disability, much less that it is of service origin.  
In particular, while his service medical records show that he 
was treated for right shoulder pain on two isolated 
occasions, they also show that he did not have a bilateral 
shoulder disability, or residuals thereof, at the time of his 
service separation.  In addition, the private and VA medical 
records are totally devoid of any post-service report or 
clinical finding of bilateral shoulder disability.  Thus, 
while the Board is sympathetic to the beliefs of the veteran, 
there is simply no competent medical evidence of record which 
establishes that he currently has a bilateral shoulder 
disability which is of service origin.  Consequently, his 
claim of service connection for a bilateral shoulder 
disability may not be viewed as well grounded.  Caluza, 7 
Vet. App. at 506.

The Board has carefully considered the veteran's testimony 
regarding the etiology of his claimed bilateral shoulder 
disability.  However, as layman, he is not competent to 
render an opinion as to medical diagnosis, etiology or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor.  However, application of the benefit-of-the-doubt rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where, as reported earlier, 
there is no competent medical evidence of record which 
establishes that the 
veteran currently has a bilateral shoulder disability which 
is of service origin.


ORDER

Service connection for a bilateral shoulder disability is 
denied.


	(CONTINUED ON NEXT PAGE)


REMAND

As reported earlier, by VA Form 9 received in February 1998, 
the veteran took exception to the RO denial of service 
connection for a bilateral hip disability.  A Statement of 
the Case has not yet been issued on this issue, as required 
by law.  38 U.S.C.A. § 7105(d).

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative Statement of the Case.  Failure to provide such a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

Accordingly, this issue is REMANDED for the following action:

The RO should prepare and send the 
veteran and his representative a 
Statement of the Case regarding the issue 
of service connection for a bilateral hip 
disability.  The veteran must be advised 
of the time limit for the submission of a 
substantive appeal.  Thereafter, if this 
issue is perfected by a timely-filed 
substantive appeal, the case should be 
returned to the Board for appellate 
review.  38 U.S.C.A. § 7105.

This matter should then be returned to the Board for 
appellate review if it is 
perfected by a timely-filed substantive appeal.  38 U.S.C.A. 
§ 7105.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

